                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________

AARON RINGMEIER,
         Plaintiff,

       v.                                              Case No. 18-C-1611

DEL MONTE FRESH PRODUCE N.A., INC.,
           Defendant.
______________________________________________________________________

                       ORDER REGARDING CONFIDENTIALITY

       The parties to this action have filed a stipulation in which they agree to keep

certain discovery materials confidential. They attached to their stipulation a proposed

protective order, which I will sign. However, I am issuing this separate order to remind

the parties of certain aspects of this court’s local rules that apply when a party files

confidential materials with the court.

       The relevant local rules are General Local Rule 79(d) and Civil Local Rule 26(e)–

(f). General Local Rule 79(d) governs confidential matters and sealed records. The

rule states that, subject to certain limited exceptions, the court will consider all filed

materials public unless they are accompanied by a separate motion to seal. Gen. L.R.

79(d)(1) & (d)(5). The separate motion must be publicly filed and must describe the

general nature of the information withheld from the public record. Rule 79(d)(2). “To

the extent possible, the movant should include with the public filing a version of the

document or material that redacts only those portions of the document that are subject

to the sealing request.”      Id.    Importantly, the rule contains a meet-and-confer

requirement: “Any party seeking to file confidential documents or materials under seal,

whether pursuant to a Court-approved protective order or otherwise, must include in the

                                            1
motion a certification that the parties have conferred in a good faith attempt to avoid the

motion or to limit the scope of the documents or materials subject to sealing under the

motion.” Rule 79(d)(4).

       The rule also provides that “[a]ny motion to seal must be supported by sufficient

facts demonstrating good cause for withholding the document or material from the

public record.” Rule 79(d)(3). The rule then outlines a procedure that allows the party

who originally designated the material as confidential to show good cause, even if that

party is not the one that filed the motion to seal. Id. In civil litigation, good cause for

removing a document from the public record will exist only if the document reveals a

trade secret, is covered by a recognized privilege (such as the attorney-client privilege),

or contains information required by statute to be maintained in confidence. Baxter Int’l

Inc. v. Abbott Labs., 297 F.3d 544, 546 (7th Cir. 2002).

       Civil Local Rule 26(e)–(f) applies to confidentiality requests involving discovery

materials in a civil case.   Rule 26(f) states that a party seeking to file confidential

discovery materials with the court must follow General Rule 79(d), even if the material

was designated as confidential pursuant to a protective order. The comments to Civil

Rule 26 state that “[t]he designation of a paper as confidential under the terms of a

protective order is not sufficient to establish the basis for filing that document under

seal.” Rather, the party seeking to withhold the document from the public record must

still demonstrate good cause under General Rule 79(d), i.e., that the material reveals a

trade secret or other information that may be withheld from the public record.

       The parties are advised to make careful note of the above rules and be sure to

follow them when filing confidential materials with the court. In particular, the parties

should be sure that any motion to seal: (1) is accompanied by a certification that the
                                            2
parties have conferred as required by General Rule 79(d)(4); and (2) is accompanied by

a redacted copy of the confidential material that is available to the public. Further, the

parties should be sure that the appropriate party demonstrates good cause for removing

the material from the public record. If the movant is the party who designated the

material as confidential, the movant must ensure that the motion to seal demonstrates

good cause. If the party who designated the material as confidential is the non-movant,

then that party must file a response to the motion in which good cause is shown. A

party does not show good cause simply by noting that the material was designated

confidential pursuant to a protective order. Rather, to show good cause, the party must

show that the material reveals a trade secret or other information that may be withheld

from the public record.

      The parties are hereby warned that if they do not comply with the above rules

when filing confidential materials, the court will deny the motion to seal and require the

Clerk of Court to make the materials available to the public.

      SO ORDERED at Milwaukee, Wisconsin, this 9th day of May, 2019.




                                         s/Lynn Adelman
                                         LYNN ADELMAN
                                         District Judge




                                            3
